Title: La Vauguyon to Vergennes: A Translation, 15 May 1778
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Vergennes, Charles Gravier, Comte de


      
       
        15 May 1778
       
      
      I have received, M. le Comte, the dispatches that you did me the honor to send.
      Mr. Franklin’s letter arrived as I expected, but I convinced the emissary, in accordance with my promise to you, to suspend the démarche he had been prescribed without revealing my motive. I indicated to him that it seemed wiser to me to explore deeply again the dispositions of our friend from Amsterdam and ask for new advice before undertaking the commission of the Members of Congress. I duly warned him that he should speak only in his own name and refrain from mentioning mine. He followed my advice and found our virtuous Republican steadfastly imbued with the same desire and hope. He had just come to give me an account of his visit with him when your last dispatch arrived. I then told him that since I had received no instructions in regard to his démarche, and since the only information I had about it was through the communication he himself had made, I could neither accelerate, suspend, nor direct it, but that I had reason to believe that the King would see the rapprochement between the United States and the States General with a favorable eye; but that I knew that his main desire was that nothing disturb the peace of the Dutch nation, and, in this regard, his dispositions seemed to me to conform to the true interests of France and of the two republics.
      Mr. Franklin’s letter was delivered yesterday morning. The emissary from Congress told me that our friend from Amsterdam had, on this occasion, a very interesting conversation with the Councillor Pensionary, who seemed to be flattered by the trust shown him by the leaders of the United States and as favorably disposed as he could wish for. Mr. de Bleiswyck was in no way embarrassed by the measures he had to take. He understood the necessity of conveying to the members of the Dutch States the testimonial of the amiable dispositions of Congress toward the Republic; but, in order not to give this communication a notoriety harmful to his plans, he thought it better at present not to communicate it to the Assembly itself. Such a démarche would have required a resolution by the States, for the letter would have to be submitted ad referendum and communicated to the different towns and to the Corps of Nobles. In addition, this resolution, although provisional, might have provoked protests by the British Ambassador, and at present it seems wise not to furnish him the opportunity. He therefore decided to distribute copies of the letter secretly to each member. As a result, the different towns will receive the necessary information for their deliberations over this interesting matter; and when the Councillor Pensionary deems it appropriate to make his report to the assembled states, each deputy will be officially informed of the precise wishes of those he represents. Our friend from Amsterdam is delighted with the way things are proceeding and anticipates the greatest success.
      (The rest is in ordinary writing.)
      
       P.S. I have the honor to enclose a copy of Mr. Franklin’s letter to the Councillor Pensionary, translated from the English.
       You have probably already heard of the death of Lord Chatham, news of which has just reached us here.
       There follows a ciphered passage in a code that we do not have.
      
     